DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on December 4, 2020 has been entered.  Claims 1-20 continue to be pending in the application.  

Election/Restrictions
Claim(s) 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim(s) 12-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 18, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim(s) 2-20 is/are objected to because of the following informalities:    
With respect to claims 2-11 and 16-20, “insulated gate power semiconductor device” recited in the preamble should read “silicon substrate-based insulated gate power semiconductor device” in order for the language to be consistent with the currently amended claim 1.
With respect to claim 9, the phrase “located in the at same depth” recited in line 4 of the claim should read “located at a same depth.”
With respect to claim 12, in lines 17 and 30 of the claim “the substrate” should read “the silicon substrate.”  Claims 13-15 which either directly or indirectly depend from claim 12 and which inherit issues of claim 12 are objected to for similar reasons.
With respect to claim 15, the limitation “the maximum doping concentration of the plasma enhancement layer” recited in lines 3-4 should read “the maximum plasma enhancement layer doping concentration.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 8, 10-17 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, as currently amended the claim recites, in line 2, the limitation “wherein the first enhancement layer has a maximum doping concentration.”  It is unclear whether this limitation was intended to relate back to “a maximum first enhancement layer doping concentration” recited in line 17 of claim 1 or to set forth an additional maximum doping concentration.  For the purpose of compact prosecution, “a maximum doping concentration” recited in the claim will be treated as if it were referring back to the maximum first enhancement layer doping concentration.
With respect to claim 8, as currently amended the claim recites “the plasma enhancement layer only covers an edge between the protection pillow and the first enhancement layer.  It is unclear, however, as to what edge is being covered.  Specifically, if it is the edge of the trench gate or the edge of the protection pillow that is being covered.  For the purpose of compact prosecution it will be assumed that it is the edge of the protection pillow that is covered by the plasma enhancement layer.
With respect to claims 10 and 11, as currently amended the claims require that “the insulated gate power semiconductor device comprises a plurality of trench gate electrodes, and in that at each trench gate electrode a respective protection pillow, which covers the trench bottom” is arranged.   It is unclear, however, as to what the 
With respect to claim 12, as currently amended the claim recites in line 4 “such part.”  It is unclear as to what part the claimed “such part” is referring to.  Moreover, the claim recites “the gate layer” in line 23 for which there is insufficient antecedent basis.  Furthermore, in line 24, the claim recites “a first insulating layer.”  It is unclear whether this limitation was intended to relate back to “a first electrically insulating later” recited in line 22 of the claim or to set forth an additional “insulating layer.”  Lastly, as currently amended the claim recites in lines 35-36 “the plasma enhancement layer has a doping concentration maximum.”  It is unclear whether this limitation was intended to relate back to “a maximum plasma enhancement layer doping concentration” recited in line 31 of the claim or to set forth an additional maximum doping concentration.  For the purpose of compact prosecution, the recited “a first insulating layer” will be treated as if it were referring back to the first electrically insulating layer and the recited limitation specifying that “plasma enhancement layer has a doping concentration maximum” limitation will be treated as if it were referring back to the maximum plasma enhancement layer doping concentration.  Claims 13-15 which either directly or indirectly depend from claim 12 and which inherit issues of claim 12 rejected for similar reasons.
With respect to claims 16-17 and 20, as currently amended the claims recite in “wherein the first enhancement layer has a maximum doping concentration.”  It is unclear whether this limitation was intended to relate back to “a maximum first enhancement layer doping concentration” recited in line 17 of the claim 1 or to set forth an additional maximum doping concentration.  For the purpose of compact prosecution the recited limitation “wherein the first enhancement layer has a maximum doping concentration” will be treated as if it were referring back to the maximum first enhancement layer doping concentration.

Allowable Subject Matter
Claim(s) 1 is/are allowed.  Claim(s) 2-20 would be allowable if rewritten or amended to overcome the objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of indicating allowable subject matter: 
Regarding claim(s) 1 and 12, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a silicon substrate-based insulated gate power semiconductor device as recited in claim 1 or a method for manufacturing an insulated gate power semiconductor device, particularly characterized by a doping concentration of the first conductivity type that rises from a local doping concentration minimum located between the enhancement layer and the plasma enhancement layer that covers the protection pillow from the trench gate electrode to at least an outer edge of the protection pillow, towards the emitter side to the maximum , is/are allowed for the similar reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 9:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.C/          Examiner, Art Unit 2829                                                                                                                                                                                              



/SHAUN M CAMPBELL/          Primary Examiner, Art Unit 2829
2/23/2021